Per Curiam.  Appellant, Randolph George Hicks, by his attorneys, has filed a motion for a rule on the clerk. Consistent with our direction in Hicks v. State, 324 Ark. 450, 921 S.W.2d 604 (1996) (per curiam), his attorneys, Wayne Emmons and Edward Witt Chandler, admit by motion and affidavit that the notice of appeal was filed untimely due to a mistake on their part. This court has held that it will treat a motion for rule on the clerk as a motion for belated appeal and grant the motion when counsel admits that the notice of appeal was not timely filed due to an error on his part. See, e.g., Brown v. State, 321 Ark. 282, 900 S.W.2d 954 (1995) (per curiam). We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.